        Case 2:19-cv-09309-AB-MRW Document 11 Filed 11/06/19 Page 1 of 1 Page ID #:28




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
BACKGRID USA, INC.                                                CASE NUMBER

                                                                                  CV 19-9309 CAS(MRWx)
                                                   PLAINTIFF(S)
                             v.

KATHERYN HUDSON                                                              ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      November 1, 2019
      Date                                                  United States District Judge



                                        NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge          Ande Birotte Jr.               for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials        AB            after the case
number in place of the initials of the prior judge so that the case number will read 2:19-cv-9309 AB(MRWx) .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
